                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF NEW YORK
____________________________________

MICHAEL C.,

                              Plaintiff,

v.                                                          1:18-CV-1115 (ATB)

COMM’R OF SOC. SEC.,

                        Defendant.
____________________________________

APPEARANCES:                                         OF COUNSEL:

LAW OFFICES OF STEVEN R. DOLSON                      STEVEN R. DOLSON, ESQ.
Counsel for Plaintiff
126 North Salina Street, Suite 3B
Syracuse, NY 13202

U.S. SOCIAL SECURITY ADMIN.                          JEAN M. DEL COLLIANO, ESQ.
OFFICE OF REG’L GEN. COUNSEL
REGION II
Counsel for Defendant
26 Federal Plaza - Room 3904
New York, NY 10278

ANDREW T. BAXTER, United States Magistrate Judge



                                    DECISION and ORDER

       Currently before the Court, is a Social Security action filed by Michael C. (“Plaintiff”)

against the Commissioner of Social Security (“Defendant” or “the Commissioner”) pursuant to

42 U.S.C. §§ 405(g) and 1383(c)(3). This matter was referred to me, for all proceedings and

entry of a final judgment, pursuant to N.D.N.Y. General Order No. 18, and in accordance with

the provisions of 28 U.S.C. § 636(c), Fed. R. Civ. P. 73, N.D.N.Y. Local Rule 73.1, and the
consent of the parties. (Dkt. Nos. 4, 6). The parties have each filed briefs (Dkt. Nos. 9 and 10)

addressing the administrative record of the proceedings before the Commissioner. (Dkt. No. 8.) 1

I.     RELEVANT BACKGROUND

       A.      Factual Background

       Plaintiff was born in 1971, making him 43 years old on the amended alleged onset date

and 46 years old on the date of the ALJ’s decision. Plaintiff reported completing the twelfth

grade and past work as laborer, painter, and warehouse worker. At the initial level, Plaintiff

alleged disability due to a spine impairment, asthma, and depression. Plaintiff had lumbosacral

back surgery in 2007.

       B.      Procedural History

       Plaintiff initially applied for disability insurance benefits and Supplemental Security

Income on July 8, 2015, alleging disability beginning August 1, 2011. Plaintiff’s applications

were initially denied on October 6, 2015, after which he timely requested a hearing before an

Administrative Law Judge (“ALJ”). Plaintiff appeared at a hearing before ALJ Asad M. Ba-

Yunus on June 5, 2017, at which a vocational expert (“VE”) also testified. (T. 27-63.) At the

hearing, Plaintiff’s attorney moved to amend the alleged onset date to July 30, 2014. (T. 34.)

On September 8, 2017, the ALJ issued a written decision finding Plaintiff was not disabled under

the Social Security Act. (T. 7-21.) On August 13, 2018, the Appeals Council denied Plaintiff’s

request for review, making the ALJ’s decision the final decision of the Commissioner. (T. 1-6.)




1
 The Administrative Transcript is found at Dkt. No. 8. Citations to the Administrative
Transcript will be referenced as “T.” and the Bates-stamped page numbers as set forth therein
will be used rather than the page numbers assigned by the Court’s CM/ECF electronic filing
system.
                                                2
       C.      The ALJ’s Decision

       In his decision, the ALJ found that Plaintiff met the insured status requirements of the

Social Security Act through December 31, 2015. (T. 12.) The ALJ determined that Plaintiff had

not engaged in substantial gainful activity since August 1, 2011, the alleged onset date. 2 (Id.)

The ALJ further found that Plaintiff had severe impairments including low back pain secondary

to degenerative disc disease and ruptured disc, status post lumbosacral back surgery, and

asthma/chronic obstructive pulmonary disease (“COPD”). (Id.) The ALJ determined that

Plaintiff did not have an impairment or combination of impairments that met or medically

equaled the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix

1. (T. 13.) Specifically, the ALJ considered the 12.00 Listings (mental impairments). (Id.) The

ALJ found that Plaintiff had the residual functional capacity (“RFC”) to perform light work

               except [he] may never climb ramps, stairs, ladders, ropes, or
               scaffolds, can no more than occasionally stoop, kneel, or crouch,
               []and only occasionally be exposed to unprotected heights,
               humidity, wetness, extremes of indoor cold and/or heat, and moving
               mechanical parts or dangerous machinery, and must avoid all
               pulmonary irritants.

(Id.) The ALJ determined, based on VE testimony, that Plaintiff was unable to perform any past

relevant work, but identified several occupations existing in significant numbers in the national

economy that Plaintiff could perform. (T. 16-17.) The ALJ therefore concluded that Plaintiff

was not disabled. (T. 17.)

       D.      Issues in Contention

       In his brief, Plaintiff argues that the ALJ failed to make a ruling on Plaintiff’s motion to

amend the alleged onset date of disability. Plaintiff further contends that the ALJ relied on VE


2
 As discussed below, the ALJ’s opinion, in several places, references the original alleged onset
date and not the amended onset date of July 30, 2014.
                                                3
testimony in response to a hypothetical question that posited less restrictive limitations than

those in the ALJ’s RFC finding. (Dkt. No. 9, at 5-8.) Plaintiff also argues the ALJ did not

properly apply the treating physician rule. (Id. at 8-10.)

       Defendant’s brief argues the ALJ properly amended the disability onset date (Dkt. No.

10, at 5-7), and that any error relating to the ALJ’s questioning of and reliance upon the VE

constituted harmless error (id. at 7-10). Defendant also contends that the ALJ properly applied

the treating physician rule and correctly found that Plaintiff could perform occupations existing

in significant numbers in the national economy. (Id. at 7-12.) For the reasons stated below, the

Court agrees with the Defendant and affirms the decision of the Commissioner.

II.    RELEVANT LEGAL STANDARD

       A.      Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health & Human Servs., 906 F.2d

856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will be reversed only if the

correct legal standards were not applied, or it was not supported by substantial evidence. See,

e.g., Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013); Johnson v. Bowen, 817 F.2d 983, 986

(2d Cir. 1987). “Substantial evidence” is evidence that amounts to “more than a mere scintilla,”

and has been defined as “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Selian, 708 F.3d at 417 (citing Richardson v. Perales, 402 U.S. 389,

401, 91 S. Ct. 1420, 1427 (1971)). Where evidence is deemed susceptible to more than one

rational interpretation, the Commissioner’s conclusion must be upheld. Rutherford v. Schweiker,

685 F.2d 60, 62 (2d Cir. 1982).




                                                 4
       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both sides,

because an analysis of the substantiality of the evidence must also include that which detracts

from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). If supported by

substantial evidence, the Commissioner’s finding must be sustained “even where substantial

evidence may support the plaintiff’s position and despite that the court’s independent analysis of

the evidence may differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s determination

considerable deference, and may not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo

review.” Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.      Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine whether an

individual is disabled as defined by the Social Security Act. 20 C.F.R. §§ 404.1520, 416.920.

The Supreme Court has recognized the validity of this sequential evaluation process. Bowen v.

Yuckert, 482 U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The five-step process is as follows:

               First, the [Commissioner] considers whether the claimant is
               currently engaged in substantial gainful activity. If he is not, the
               [Commissioner] next considers whether the claimant has a “severe
               impairment” which significantly limits his physical or mental ability
               to do basic work activities. If the claimant suffers such an
               impairment, the third inquiry is whether, based solely on medical
               evidence, the claimant has an impairment which is listed in
               Appendix 1 of the regulations. If the claimant has such an
               impairment, the [Commissioner] will consider him disabled without
               considering vocational factors such as age, education, and work
               experience; the [Commissioner] presumes that a claimant who is
               afflicted with a “listed” impairment is unable to perform substantial
               gainful activity. Assuming the claimant does not have a listed
               impairment, the fourth inquiry is whether, despite the claimant’s
                                                5
               severe impairment, he has the residual functional capacity to
               perform his past work. Finally, if the claimant is unable to perform
               his past work, the [Commissioner] then determines whether there is
               other work which the claimant could perform. Under the cases
               previously discussed, the claimant bears the burden of the proof as
               to the first four steps, while the [Commissioner] must prove the final
               one.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758 F.3d 146,

150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can be made, the SSA

will not review the claim further.” Barnhart v. Thompson, 540 U.S. 20, 24 (2003).

III.   ANALYSIS

       A.      Disability Onset Date

               1. Applicable Law

                       a. Amended Alleged Onset Date

       An individual’s alleged onset date (“AOD”) is the “first day they allege they became

unable to perform substantial gainful activity.” Duval v. Colvin, 13-CV-495 (GLS/ESH), 2014

WL 4637092, at *6 (N.D.N.Y. Sept. 16, 2014) (citing Social Security Ruling (“SSR”) 83-20,

Titles II and XVI: Onset of Disability, 1983 WL 31249, at *1 (S.S.A.1983)). “If a claimant

decides to amend his or her AOD, he or she can do so by contacting [the Social Security

Administration] via letter, telephone, visiting a field office, or by providing testimony at a

hearing.” Social Security Program Operations Manual System (“POMS”) DI 25501.230

Amended Alleged Onset Date (effective Dec. 6, 2012).

                       b. Harmless Error

       The harmless error analysis is applicable to Social Security cases. See Thompson v.

Comm’r of Soc. Sec., 10-CV-1085 (GLS/ATB), 2011 WL 5080239, at *13 (N.D.N.Y. Aug. 18,

2011) (noting that the harmless error standard is applied to Social Security actions in appropriate


                                                  6
circumstances) (citing Johnson, 817 F.2d at 986; Jones v. Barnhart, 02-CV-0791, 2003 WL

941722, at *10 (S.D.N.Y. Mar. 7, 2003); Seltzer v. Comm’r of Soc. Sec., 07-CV-0235, 2007 WL

4561120, at *10 (S.D.N.Y. Sept. 26, 1995)). Further, an ALJ’s errors in weighing the evidence

or applying the law may be considered harmless where proper consideration of the evidence or

law would not have changed the outcome. Cottrell v. Colvin, 206 F. Supp. 3d 804, 810

(W.D.N.Y. 2016) (noting that an error is considered harmless where proper consideration of the

physician’s opinion would not change the outcome of the claim) (citing Zabala v. Astrue, 595

F.3d 402, 409 (2d Cir. 2010)); Camarata v. Colvin, 14-CV-0578 (MAD/ATB), 2015 WL

4598811, at *16 (denying the request for remand because application of the correct legal

standard would not change the outcome); Ryan v. Astrue, 650 F. Supp. 2d 207, 217 (N.D.N.Y.

2009) (finding harmless error where the ALJ improperly discounted the treating physician’s

opinion, but still included the opined limitations from that opinion in the RFC, so remand would

serve no purpose). “Courts have found typographical errors to be harmless if it is obvious from

the opinion as a whole that the error is typographical and not substantive.” Van Valkenberg ex

rel. B.G. v. Astrue, 08-CV-0959 (DNH/VEB), 2010 WL 2400455, at *13 (N.D.N.Y. May 27,

2010) (citing Brewerton v. Barnhart, 235 F.R.D. 574, 578 (W.D.N.Y. 2006); Lopez v. Comm’r of

Soc. Sec., 2009 WL 2922311, at *12, n. 37 (E.D.N.Y. Sept. 8, 2009); Brown ex rel. S.W. v.

Astrue, 05-CV-0985 (NAM/RFT) 2008 WL 3200246, at *13 n. 19 (N.D.N.Y. Aug. 5, 2008));

Thompson v. Barnhart, 75 F. App’x 842, 845 (2d Cir. 2003); Wells v. Colvin, 87 F. Supp. 3d

421, 433 (W.D.N.Y. Feb. 24, 2015).

              2. Analysis

       Plaintiff argues that the ALJ failed to make a ruling on Plaintiff’s motion to amend the

AOD. (Dkt. No. 9, at 5-6.) Specifically, Plaintiff contends the ALJ adjudicated “the entire


                                                7
period from August 1, 2011, without re-opening his prior application and considering the

evidence contained therein.” (Id.) Plaintiff also contends that ALJ’s decision is contradictory in

discounting the opinion of Nurse Practitioner Susan Lasker “that was rendered in January 2014

prior to the [AOD]” while the ALJ also made a finding covering this period. (Id. at 6.) Plaintiff

maintains that there are also other medical source statements pre-dating the amended AOD from

Alexander Carangelo, RPA; Richard Adams, RPA; and Ann Marie Cavone-Banks, FNP, which

were not addressed by the ALJ. (Id.; T. 245, 248, 251.) Plaintiff argues the ALJ’s finding that

he “was not disabled as of his initial [AOD] was based upon an incomplete record and did not

consider all of the evidence for the time period in question.” (Id. at 6.) The Court finds that

these arguments are not persuasive for the following reasons.

       Plaintiff initially asserted an AOD of August 1, 2011. (T. 66, 72.) At the June 2017

administrative hearing before ALJ Ba-Yunus, Plaintiff (through his attorney) made a motion to

amend the AOD to July 30, 2014, the day after a prior denial of benefits by the Commissioner, to

“clean[] the record up a little bit.” (T. 34.) The ALJ responded “Okay, got it.” (Id.) However,

in the “Jurisdiction and Procedural History” section of his decision, the ALJ referenced

Plaintiff’s alleged disability beginning August 1, 2011. (T. 10.) The ALJ found Plaintiff “has

not engaged in substantial gainful activity since August 1, 2011, the [AOD].” (T. 12.) In his

final conclusion, the ALJ indicated Plaintiff “has not been under a disability, as defined in the

Social Security Act, from August 1, 2011, through the date of this decision.” (T. 17.)

       As Defendant points out, the ALJ, within his analysis, cited to an independent

examination conducted “[i]n June 2014, just prior to the amended alleged date of disability . . .

.” (T. 14 (emphasis added).) The ALJ also noted that NP Lasker’s January 2014 opinion was

prior to the alleged date of disability. (T. 15.) The ALJ’s analysis indicates that he was aware of


                                                 8
the amended AOD and implicitly granted the motion to amend the AOD. (T. 14-15, 34.) It

appears that the references to the original August 1, 2011, AOD in the ALJ’s decision are merely

typographical or clerical errors which are not substantive and do not moot the ALJ’s analysis

based on the amended AOD. (T. 10, 12, 17.) Van Valkenberg ex rel. B.G., 2010 WL 2400455,

at *13. See also Bertram v. Colvin, No. 5:14-CV-109, 2015 WL 4545770, at *4 n.3 (D. Vt. July

27, 2015) (finding that the ALJ’s inadvertent citation to the incorrect alleged onset date later in a

decision was harmless when the ALJ cited to the correct onset date earlier in the decision).

       In arguing that this matter should be remanded for an explicit ruling on Plaintiff’s motion

to amend his onset date or full consideration of potential re-opening of a prior application for the

time period starting on August 1, 2011, Plaintiff’s reliance on HALLEX I-2-9-10 is misplaced.

(Dkt. No. 9, at 5-6.) As Defendant points out, the ALJ’s reference to the original onset date does

not imply a reopening of Plaintiff’s prior case. The HALLEX provision states that an implied

request for re-opening usually occurs “when a claimant alleges an onset date of disability within

a previously adjudicated period or, after the ALJ issues a decision, the claimant sends the ALJ

new and material evidence that relates to the earlier period at issue.” (Dkt. No. 10, at 6-7;

HALLEX I-2-9-10(B).) Clearly, Plaintiff in this case specifically requested to amend the onset

date to avoid any overlap with the previously adjudicated period. Further, that HALLEX

provision also indicates that if the ALJ has jurisdiction, but the additional evidence does not

warrant reopening a prior determination or decision, the ALJ “[n]eed not make a finding on the

issue of reopening the determination or decision if issuing an unfavorable decision.” HALLEX

I-2-9-10(B)(1).

       The Court further finds that any error made by the ALJ in referring to the original AOD

is harmless because the evidence of record and the ALJ’s analysis, although not explicit, make it


                                                  9
clear that he granted Plaintiff’s motion to amend his AOD. (T. 14-15, 34.) Any error made by

the ALJ in referring to the original AOD does not trigger an implied reopening of Plaintiff’s

prior case because the analysis of the medical evidence was based on the amended onset date.

(Dkt. No. 10, at 7.) See, e.g., Brown v. Colvin, No. 16-CV-3193, 2017 WL 3822891, at *8 n.5

(S.D.N.Y. Aug. 31, 2017)) (finding harmless error when the ALJ’s failure to amend the onset

date to a later date would not have changed the ultimate conclusion) citing Miller v. Colvin, No.

3:12-CV-01813, 2014 WL 2047903, at *6–7 (M.D. Pa. May 19, 2014) (finding harmless error

when the ALJ cited an earlier onset date in his decision, but only analyzed the medical evidence

after the later amended onset date).

       Plaintiff’s arguments regarding the opinions of NP Lasker (January 2014), and the earlier

opinions of RPA Carangelo (March 2013), RPA Adams (March 2013), and FNP Cavone-Banks

(writing for Dr. Noce in February 2013) are not persuasive. (Dkt. No. 9, at 6; T. 245, 248, 251,

363.) The ALJ considered NP Lasker’s opinion, while recognizing that it pre-dated the July 30,

2014 AOD (by about six months). The ALJ provided other reasons for discounting NP Lasker’s

opinion, including that it was provided by a non-acceptable medical source, was inconsistent

with the totality of the records, and addressed an ultimate issue reserved for the Commissioner.

(T. 15, 363.) The other opinions cited by Plaintiff, but not discussed by the ALJ, were less

recent than that of NP Lasker, and were rendered more than a year earlier than the AOD. (T. 15,

34.)

       The Court further finds that the ALJ’s failure to consider the opinions from RPA

Carangelo, RPA Adams, and FNP Banks to be harmless because consideration of these opinions

would not have changed the outcome of the ALJ’s decision. The ALJ accorded little probative

value to the January 2016 and May 2017 opinions of treating source, Dr. Cole, who found very


                                                10
restrictive limitations similar to those identified by the other treating source opinions cited by

Plaintiff. (T. 15, 245, 248, 251, 363, 418-22.) It is unlikely that weighing similar opinions

which pre-dated the amended AOD would have changed the ALJ’s analysis or ultimate decision,

and therefore any failure to weigh these opinions constitutes harmless error. Cottrell, 206 F.

Supp. 3d at 810 (citing Zabala, 595 F.3d at 409); Camarata, 2015 WL 4598811, at *16; Ryan,

650 F. Supp. 2d at 217. 3 Accordingly, the Court finds that the ALJ implicitly granted Plaintiff’s

application to amend the disability onset date and appropriately analyzed the evidence relevant to

the time period after the AOD. Remand is therefore not required on this basis.

       B.      Substantial Evidence Supports the ALJ’s Analysis of the Opinion Evidence

               1. Applicable Law

                       a. Treating Physician

       The Second Circuit has long recognized the ‘treating physician rule’ set out in 20 C.F.R.

§§ 404.1527(c), 416.927(c). “‘[T]he opinion of a claimant’s treating physician as to the nature

and severity of the impairment is given ‘controlling weight’ so long as it is ‘well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence in the case record.’” Greek v. Colvin, 802 F.3d 370, 375 (2d Cir.

2015) (quoting Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008)). However, “ . . . the opinion

of the treating physician is not afforded controlling weight where . . . the treating physician

issued opinions that are not consistent with other substantial evidence in the record, such as the

opinions of other medical experts.” Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004).




3
 There is not a risk of an unadjudicated period because the time prior to Plaintiff’s amended
AOD was covered by the prior denial of benefits. (T. 34.)
                                                11
       In deciding how much weight to afford the opinion of a treating physician, the ALJ must

“explicitly consider, inter alia: (1) the frequency, length, nature, and extent of treatment; (2) the

amount of medical evidence supporting the opinion; (3) the consistency of the opinion with the

remaining medical evidence; and (4) whether the physician is a specialist.’” Greek, 802 F.3d at

375 (quoting Selian, 708 F.3d at 418). However, where the ALJ’s reasoning and adherence to

the regulation is clear, and it is obvious that the “substance of the treating physician rule was not

traversed,” no “slavish recitation of each and every factor” of 20 C.F.R. § 404.1527(c) is

required. Atwater v. Astrue, 512 F. App’x 67, 70 (2d Cir. 2013) (citing Halloran, 362 F.3d at 31-

32). The factors for considering opinions from non-treating medical sources are the same as

those for assessing treating sources, with the consideration of whether the source examined the

claimant replacing the consideration of the treatment relationship between the source and the

claimant. 20 C.F.R. §§ 404.1527(c)(1)-(6), 416.927(c)(1)-(6).

                       b. RFC

       RFC is “what [the] individual can still do despite his or her limitations. Ordinarily, RFC

is the individual’s maximum remaining ability to do sustained work activities in an ordinary

work setting on a regular and continuing basis . . . .” A “regular and continuing basis” means

eight hours a day, for five days a week, or an equivalent work schedule. Balles v. Astrue, 11-

CV-1386 (MAD), 2013 WL 252970, at *2 (N.D.N.Y. Jan. 23, 2013) (citing Melville v. Apfel,

198 F.3d 45, 52 (2d Cir. 1999) (quoting SSR 96-8p, 1996 WL 374184, at *2)).

       In rendering an RFC determination, the ALJ must consider objective medical facts,

diagnoses and medical opinions based on such facts, as well as a plaintiff’s subjective symptoms,

including pain and descriptions of other limitations. 20 C.F.R. § 404.1545. See Martone v.

Apfel, 70 F. Supp. 2d 145, 150 (N.D.N.Y. 1999) (citing LaPorta v. Bowen, 737 F. Supp. 180, 183


                                                 12
(N.D.N.Y. 1990)). An ALJ must specify the functions plaintiff is capable of performing, and

may not simply make conclusory statements regarding a plaintiff’s capacities. Martone, 70 F.

Supp. 2d at 150 (citing Ferraris v. Heckler, 728 F.2d 582, 588 (2d Cir. 1984); LaPorta, 737 F.

Supp. at 183; Sullivan v. Sec’y of HHS, 666 F. Supp. 456, 460 (W.D.N.Y. 1987)). The RFC

assessment must also include a narrative discussion, describing how the evidence supports the

ALJ’s conclusions, citing specific medical facts, and non-medical evidence. Trail v. Astrue, 09-

CV-1120 (DNH/GHL), 2010 WL 3825629, *6 (N.D.N.Y. Aug. 17, 2010) (citing SSR 96-8p,

1996 WL 374184, at *7).

               2. Relevant Medical Evidence

                       a. Dr. Cole’s and NP Lasker’s Treating Source Opinions

       In January 2014, NP Lasker (with Ramon Bidot, M.D., possibly supervising) opined that

Plaintiff continued to be totally disabled and was unable to lift/push/pull/stand for extended

periods of time. (T. 363.) The ALJ noted that this opinion was rendered “prior to the alleged

date of disability, provided by a non-acceptable medical source, is inconsistent with the totality

of the records, and is on an issue reserved to the Commissioner.” (T. 15.) The ALJ therefore did

not adopt this opinion or afford it any significant weight. (Id.)

       In January 2016, Dr. Cole rendered a diagnosis of lumbar radiculopathy since November

2015, with a guarded prognosis. (T. 418.) He noted that this condition was very bad if not

treated, and that Plaintiff’s medications included Oxycodone and Oxymorphone. (Id.) He

opined that Plaintiff was moderately limited in sitting and very limited in walking, standing,

lifting/carrying, pushing/pulling/bending, and stairs or other climbing, and that he could not be

on his stomach. (T. 419.) Dr. Cole observed that there was serious damage to Plaintiff’s right-

sided lumbar spinal roots. (Id.)


                                                 13
       In May 2017, Dr. Cole listed diagnoses including post-laminectomy right discectomy,

osteoarthritis in the shoulder, and chronic pain syndrome with a guarded prognosis. (T. 420.)

He noted that Plaintiff’s pain or other symptoms were severe enough to interfere with attention

and concentration 11-15% of the time during a typical workday. (T. 420.) Dr. Cole opined that

Plaintiff could walk one block, sit for 15 minutes at a time, and stand for 10 minutes at a time for

a total of less than two hours. (T. 420-21.) He would need to walk around every 15 minutes for

five minutes, would require a job permitting shifting positions at will, and would need to take

unscheduled breaks every day for 10 minutes per episode. (T. 421.) Dr. Cole also stated that

Plaintiff must sometimes use a cane or other assistive device and that he was not competitive

because he could rarely lift less than 10 pounds. (Id.) Plaintiff could occasionally look down,

turn his head right or left, and look up; rarely hold his head in a static position; never twist,

stoop, crouch, squat or climb ladders; and occasionally climb stairs. (T. 422.) Dr. Cole observed

that Plaintiff could not get to work at a given time of the day, so things he could do at work were

irrelevant. (Id.) Dr. Cole opined that Plaintiff could not travel or remain in one position for

more than 15 minutes without a five to ten-minute break, he would be absent more than four

days per month, and he was not capable of sustaining full-time work. (Id.) The earliest date that

these symptoms and limitations applied, according to Dr. Cole, was 2006. (Id.)

       The ALJ stated: “[a]lthough this treating source outlined very significantly restricted

functioning, his accompanying treatment records do not support the drastic limitations.” (T. 15,

406, 408-09.) The ALJ also noted that it was around June 2016 that “treatment sessions were

made further apart with three-month intervals between visits, which is not consistent with the

opinion offered.” (T. 15.) The ALJ observed that “[t]he frequency and intensity of problems

simply are not documented, rendering the opinions less persuasive th[a]n is the actual treatment


                                                  14
notes, particularly the most up-to-date opinion that details a ten to fifteen minute limitation on

sitting and standing.” (T. 15, 420-22.) The ALJ, therefore, accorded little probative value on Dr.

Cole’s opinions. (T. 15.)

                       b. Dr. Puri’s Consultative Opinion

        In September 2015, consultative examiner Kautilya Puri, M.D., noted that Plaintiff

appeared in no acute distress, had a normal gait and stance, could stand on his heels and toes

although he stated he could not walk on them, and his squat was markedly less than halfway

decreased. (T. 387). On examination, Plaintiff’s lumbar spine showed decreased flexion and

extension with “local tenderness on palpation movement” and he had a negative straight leg

raising test bilaterally. (T. 387-88.) Plaintiff had a decreased right knee jerk and decreased

vibratory sensation in the right lower extremity. (T. 388.) An x-ray of the lumbosacral spine

showed straightening. (T. 390.) Dr. Puri diagnosed low back pain secondary to degenerative

disc disease status post lumbosacral back surgery with radiculopathy, asthma, and depression.

(Id.)

        Dr. Puri opined that Plaintiff did have any objective limitations to communications or

fine motor or gross motor activities, but he had mild limitations to his gait and to his activities of

daily living; mild limitation to squatting, bending, stooping and kneeling; and moderate

limitation to lifting weight. (Id.) Dr. Puri recommended that Plaintiff not work in an

environment which increases respiratory complaints. (Id.) The ALJ noted that, “[w]hile this is

not quantified, it appears to be slightly underwhelming and a more restrictive level of

functioning has been incorporated into the established residual functional capacity. As such,

slightly less than great weight is provided to this consultative examiner’s opinion.” (T. 15.)




                                                  15
               3. Analysis

       Plaintiff argues that the ALJ did not properly apply the treating physician rule because he

failed “to comprehensively set forth his reasons for not giving Dr. Cole’s opinions controlling

weight” and “failed to explicitly consider the relevant factors for weighing a treating source

opinion in the absence of controlling weight.” (Dkt. No. 9, at 8-10.) The Court finds these

arguments unpersuasive for the following reasons.

       The ALJ’s analysis of Dr. Cole’s opinions did provide adequate, specific reasons for the

weight afforded to them. (T. 15.) As recounted above, the ALJ found that Dr. Cole’s treatment

notes did not support the drastic limitations opined and that the frequency and intensity of

problems were simply not documented in those treatment notes. (Id.) The ALJ noted Dr. Cole’s

opinion in January 2016 that Plaintiff was very limited in walking, standing, lifting and carrying.

However, the doctor’s records from that time failed to document any objective musculoskeletal

findings, only detailing Plaintiff’s own complaints and noting some atrophy of the right lower

extremity, an antalgic gait, spasms, and edema in follow-up visits. (T. 15, 405, 408-09, 418-19.)

The ALJ also concluded that the increase in time between Plaintiff’s visits to Dr. Cole was not

consistent with the restrictive medical opinions offered. (T. 15.)

       The ALJ’s analysis indicates that he considered Dr. Cole’s opinions and related treatment

records closely in determining the weight to afford to these opinions. (Id.) The ALJ’s analysis

and RFC determination are further supported by his consideration of the other medical opinions

of record. The ALJ afforded slightly less than great weight to Dr. Puri’s opinion that Plaintiff

had no objective limitations for fine and gross motor skills and only mild limitations to his gait,

activities of daily living, squatting, bending, stooping, and kneeling. Similar opinions from this

consulting examiner have been found to support a light work RFC finding, often notwithstanding


                                                 16
contrary treating physician opinions, when properly evaluated by the ALJ. See, e.g., King v.

Comm'r of Soc. Sec., No. 1:15-CV-1032 (GTS/WBC), 2016 WL 6833058, at *3-4 (N.D.N.Y.

Oct. 13, 2016) (light-work RFC supported by substantial evidence, including the opinion of Dr.

Puri that plaintiff did not have any objective limitations to fine motor or gross motor activity;

moderate limitations to squatting, bending, stooping, and kneeling; and with mild limitations to

her gait and to her activities of daily living), Report and Recommendation adopted, 2016 WL

6833991 (N.D.N.Y. Nov. 18, 2016); Garber v. Astrue, No. 1:10-CV-845 (GTS/DEP), 2012 WL

1069017, at *7-12 (N.D.N.Y. Mar. 2, 2012) (the ALJ's light-work RFC finding draws

considerable support from the report of Dr. Puri's consultative examination, which concluded

that plaintiff had no objective limitations in fine motor or gross motor activities, gait, or activities

of daily living), Report and Recommendation adopted, 2012 WL 1069014 (N.D.N.Y. Mar. 29,

2012); Miller v. Comm'r of Soc. Sec., No. 1:13-CV-1388 (GLS/ESH), 2015 WL 1383816, at *2,

6, 8 (N.D.N.Y. Mar. 25, 2015). 4

        The Court finds that the ALJ adequately considered the regulatory factors in weighing

Dr. Cole’s opinion. (T. 15.) Within his RFC analysis, the ALJ noted Plaintiff’s treatment with

Dr. Cole and stated: “despite the positive and significant diagnostic findings, visits went from

once every two months to quarterly visits, therefore once again substantiating the stability of the

claimant’s symptoms.” (T. 14-15, 402-15.) Further, the ALJ also acknowledged that Dr. Cole

was “a specialist in physical and rehabilitation medicine.” (T. 14.) After reviewing the opinions

from Dr. Cole and his treatment notes, the ALJ concluded the opinions were less persuasive than

the actual treatment notes. (T. 15.) It was within the ALJ’s purview to consider the evidence


4
 The ALJ afforded no significant weight to NP Lasker’s opinion, but he fully assessed the range
of limitations in the opinion of this treating source, which was provided before the amended
onset date. (T. 15.)
                                                  17
(including Dr. Cole’s opinions and treatment notes) and resolve any inconsistencies therein. See

Bliss v. Colvin, 13-CV-1086 (GLS/CFH), 2015 WL 457643, at *7 (N.D.N.Y., Feb. 3, 2015) (“It

is the ALJ’s sole responsibility to weigh all medical evidence and resolve material conflicts

where sufficient evidence provides for such.”); accord Petell v. Comm’r of Soc. Sec., 12-CV-

1596 (LEK/CFH), 2014 WL 1123477, at *10 (N.D.N.Y., Mar. 21, 2014). In sum, the Court

finds that the ALJ’s analysis of the opinion evidence is supported by substantial evidence and

that remand is not required on this basis.

       C.      The ALJ’s Step Five Determination is Supported by Substantial Evidence

               1. Applicable Law

       The burden shifts to the Commissioner at Step Five “‘to show there is other work that

[the claimant] can perform.’” McIntyre, 758 F.3d at 150 (quoting Brault v. Soc. Sec. Admin., 683

F.3d 443, 445 (2d Cir. 2012)). “An ALJ may rely on a vocational expert’s testimony regarding a

hypothetical [question] as long as ‘there is substantial record evidence to support the

assumption[s] upon which the vocational expert based his opinion’ [and]. . . [the hypothetical

question] accurately reflect[s] the limitations and capabilities of the claimant involved.”

McIntyre, 758 F.3d at 151 (quoting Dumas v. Schweiker, 712 F.2d 1545, 1553-54 (2d Cir. 1983);

citing Aubeuf v. Schweiker, 649 F.2d 107, 114 (2d Cir. 1981)).

               2. Analysis

       Plaintiff argues that the ALJ improperly relied on VE testimony in response to a

hypothetical question that was less restrictive than the RFC finding. The hypothetical question

assumed the ability to frequently kneel and crouch, while the RFC included limitations for

occasional kneeling and crouching. (Dkt. No. 9, at 6-8.) Plaintiff also contends that the Court

should not find this error harmless by relying on the descriptions of the positions identified by


                                                 18
the VE found in the Dictionary of Occupational Titles (“DOT”) and Selected Characteristics of

Occupations because that would require the Court to engage in a post-hoc rationalization and to

presume the VE would have testified that the positions identified are performed exactly in line

with such descriptions. (Id. at 7-8.). Notwithstanding these arguments, the Court finds that any

error at Step Five was harmless because it would not have affected the ALJ’s ultimate

determination that Plaintiff could perform the identified occupations. As Plaintiff acknowledges,

the DOT and Selected Characteristics of Occupations indicate that the positions identified by the

VE and ALJ do not require kneeling or crouching. (Dkt. No. 9 at 7.)

       Here, the ALJ determined Plaintiff had the RFC to perform light work with limitations

including no more than occasional stooping, kneeling, and crouching. (T. 13.) The ALJ then

found, based on the VE testimony, that Plaintiff could perform other jobs existing in significant

numbers in the national economy including routing clerk (DOT# 222.687-022), survey worker

(DOT# 305.367-054), and collator operator (DOT# 208.685-010). (T. 17, 55-62.)

       When questioning the VE at the administrative hearing, the ALJ posed several

hypothetical questions, including one for light work with frequent stooping, kneeling, or

crouching. (T. 56.) The VE indicated the three identified jobs (routing clerk, survey worker,

and collator operator) would be available with these frequent non-exertional limitations. (T. 55-

56.) The ALJ then asked a hypothetical indicating occasional stooping, but did not otherwise

mention kneeling or crouching. (T. 57.) The VE indicated the three jobs would still be available

given the hypothetical including the occasional stooping limitation. (Id.) The ALJ’s RFC

determination includes limitations to occasional stooping, kneeling, and crouching while the VE

testimony does not directly address occasional kneeling or crouching. (T. 13, 55-57.)




                                                19
       As defendant argues, the “the inconsistency between the hypothetical and the RFC has no

bearing on the final decision in the case” because the identified positions do not require any

kneeling or crouching. (Dkt. No. 10, at 7-9.) Reliance on the DOT and Selected Characteristics

of Occupations is not the type of post-hoc rationalization of an ALJ’s decision that are

disfavored by case law. See, e.g., Allen v. Astrue, No. 6:05-CV-101NAM/GJD, 2008 WL

660510, at *10–11 (N.D.N.Y. Mar. 10, 2008) (in determining that an alleged inconsistency

between the hypothetical presented to a VE and the AJL’s RFC was harmless error, the Court

looked to the DOT profiles to document that the exertional requirements of the positions were

ultimately consistent with the ALJ’s RFC). Remand on this basis would serve no purpose.

       ACCORDINGLY, it is ORDERED that the Commissioner’s decision is AFFIRMED,

and further

       ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED, and that judgment

be entered for the DEFENDANT.



       Dated: December 30, 2019




                                                20
